         Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
OPTUM, INC. and                      )
OPTUM SERVICES, INC.,                )
                                     )
            Plaintiffs,              )
                                     )
v.                                   )   Civil Action No. 19-CV-10101
                                     )
DAVID WILLIAM SMITH,                 )
                                     )
            Defendant.               )
____________________________________)

                   MEMORANDUM OF LAW IN SUPPORT OF
        MOTION TO INTERVENE AND TO UNSEAL PORTION OF TRANSCRIPT
                       OF JANUARY 31, 2019 HEARING
                            (Hearing Requested)

         Proposed Intervenors Dow Jones & Company, Inc., publisher of The Wall Street Journal,

and Boston Globe Media Partners, LLC, publisher of STAT and The Boston Globe,

(“Intervenors”), submit this memorandum of law in support of their motion to intervene pursuant

to Fed. R. Civ. P. 24(b), and for access to the sealed portion of the transcript of the Court’s

January 31, 2019 hearing.1 The public has a presumptive common law and First Amendment

right of access to hearings on motions for temporary restraining orders. As explained below,

there is no sufficient countervailing interest that could justify the continued partial sealing of the



1 This Court has jurisdiction to consider this motion notwithstanding the pending appeal. See
Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (filing of a notice of appeal
“confers jurisdiction on the court of appeals and divests the district court of its control over those
aspects of the case involved in the appeal.”) The “general rule regarding divestiture of
jurisdiction . . . does not apply to collateral matters not affecting the questions presented on
appeal.” Weaver v. Florida Power & Light Co., 172 F.3d 771, 773 (11th Cir. 1999). Here, there
is no reason to believe that a decision by this Court on the question of whether the transcript can
remain under seal would “interfere with, or contradict, the court of appeals’ consideration” of the
issues implicated in defendant David Smith’s appeal from the Court’s denial of his motion to
compel arbitration. United States v. Hurley, 63 F.3d 1, 23 (1st Cir. 1995).


iManageDB1\099998\000143\3130650.v1-2/6/19
       Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 2 of 11




transcript. The transcript should be unsealed promptly, so that the public may effectively

monitor the proceedings in this action.

                                          BACKGROUND

       Plaintiffs Optum, Inc. and Optum Services, Inc., (collectively, “Optum”), subsidiaries of

UnitedHealth Group Incorporated, filed this action on January 16, 2019. Optum alleges that

defendant David William Smith left its employ to work for its alleged competitor, TCORP62018

LLC, (known by the initials “ABC”), in violation of a one-year non-competition agreement.

(Complaint, Doc. No. 1). ABC is a venture by Amazon, JPMorgan, and Berkshire Hathaway,

which are “partnering on ways to address healthcare for their U.S. employees, with the aim of

improving employee satisfaction and reducing costs.” (Complaint, Doc. No. 1, ¶ 18).

       Along with its complaint, Optum filed a motion for a temporary restraining order barring

Smith “from working for Optum’s competitor ABC.” (Memo in Support of TRO, Doc. No. 4 at

20). On January 30 and January 31, 2019, the Court held an evidentiary hearing on Optum’s

motion. On the second day of the hearing, the Court closed a portion of the hearing to the public

and the press after ABC’s Chief Operating Officer, Jack Stoddard, testified as follows.

       THE COURT: Some of this I think you already answered. Has ABC designed
       any products yet?

       THE WITNESS: Not yet. We are exploring a broad range of things that we
       could possibly do, and we're trying to now narrow down to what we will do in
       2019.

       THE COURT: What products -- if there's an objection to this being in open court,
       I might entertain –

       MR. SHEEHAN: I was starting to think as you were starting to ask yesterday –

       THE COURT: We didn’t have a problem yesterday.

       THE WITNESS: Right.




                                                2
       Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 3 of 11




       THE COURT: You mentioned that you’re exploring, ABC is exploring a broad
       range of things you could possibly do in terms of designing products. Is that
       confidential information to ABC?

       THE WITNESS: Yes.

       THE COURT: All right. I told you yesterday I wanted to do this surgically. So
       if there’s anybody in the courtroom not employed by ABC or Optum, you’re
       going to have to go outside for a short period of time. Please go.

(Exhibit 1, Transcript of January 31, 2019 Hearing (“Tr.”) at 112).

       The record does not reflect that counsel for defendant made any motion that this

particular portion of Stoddard’s testimony be closed to the public, nor did any party submit

evidence that Stoddard’s testimony was likely to include material that could be sealed under

applicable law. The Court made no findings justifying the closure of the courtroom.

       After the Court’s instruction, reporters for the Intervenors, as well as several other

journalists, left the courtroom in compliance with the Court’s instruction. The transcript reflects

that the remainder of Stoddard’s testimony took place in a closed hearing. That portion of the

transcript is sealed. (Doc. No. 53).

                                          ARGUMENT

I.     THE PRESS IS ENTITLED TO INTERVENE PURUSANT TO FED. R. CIV. P. 24
       TO ASSERT THE PUBLIC’S RIGHT OF ACCESS.

       A third party seeking to challenge the sealing of a court document may intervene for that

limited purpose pursuant to Fed. R. Civ. P. 24(b). F.T.C. v. Standard Fin. Mgmt. Corp., 830

F.2d 404, 407 (1st Cir. 1987) (newspaper permitted to intervene to challenge sealing of court

documents); Jessup v. Luther, 227 F.3d 993, 997 (7th Cir. 2000) (noting that “every court of

appeals to have considered the matter has come to the conclusion that Rule 24 is sufficiently

broad-gauged to support a request of intervention for the purposes of challenging confidentiality

orders.”); E.E.O.C. v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998) (holding



                                                 3
       Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 4 of 11




under “longstanding tradition of public access to court records,” Rule 24(b) is “an avenue for

third parties to have their day in court to contest the scope or need for confidentiality,” and that

“third parties may be allowed to permissively intervene under Rule 24(b) for the limited purpose

of seeking access to materials that have been shielded from public view either by seal or by a

protective order.”) (internal citations and quotations omitted). Intervenors have filed this motion

for precisely that limited purpose, and they should accordingly be permitted to intervene.

II.    THE PUBLIC HAS A PRESUMPTIVE COMMON LAW RIGHT OF ACCESS TO
       THE SEALED PORTION OF THE TRANSCRIPT.

       “[T]here is a strong common law presumption favoring public access to judicial

proceedings and records.” In re Salem Suede, Inc., 268 F.3d 42, 45 (1st Cir. 2001), citing

Standard Fin. Mgmt. Corp., 830 F.2d at 410; Siedle v. Putnam Investments, Inc., 147 F.3d 7, 9–

10 (1st Cir. 1998). This presumption “stems from the premise that public monitoring of the

judicial system fosters the important values of ‘quality, honesty and respect for our legal

system.’” Siedle, 147 F.3d at 9–10; quoting Standard Fin. Mgmt., 830 F.2d at 410. While the

common law access right is “not unfettered,” id. at 10, “[t]he citizens’ right to know is not lightly

to be deflected,” and “’[o]nly the most compelling reasons can justify non-disclosure of judicial

records.’” Standard Fin. Mgt., 830 F.2d at 410, quoting In re Knoxville News-Sentinel Co., 723

F.2d 470, 476 (6th Cir. 1983). A court faced with a question of whether to close the courtroom

or maintain the sealing of a judicial record “must carefully balance the competing interests that

are at stake in the particular case.” Siedle, 147 F.3d at 10.

       Here, the Court appears to have closed the courtroom for the purpose of hearing

testimony by ABC’s Chief Operating Officer, Jack Stoddard, about the “broad range of things”

ABC “could possibly do in terms of designing products.” (Ex. 1, Tr. at 112). The Court made




                                                  4
        Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 5 of 11




no findings justifying its decision to close the hearing, but evidently did so in response to

Stoddard’s testimony that such information is “confidential information to ABC.” (Id.).

        The mere fact that a business treats certain information as “confidential” is not a

sufficient basis to overcome the “strong and sturdy” common-law presumption of public access

to judicial proceedings. Standard Fin. Mgt. Corp., 830 F.2d at 410. To be sure, courts have

sometimes “refused to permit their files to serve . . . as sources of business information that

might harm a litigant’s competitive standing.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

598 (1978), citing Schmedding v. May, 85 Mich. 1, 5–6, 48 N.W. 201, 202 (1891); Flexmir, Inc.

v. Herman, 40 A.2d 799, 800 (N.J.Ch. 1945); In re Nat. Broad. Co., Inc., 653 F.2d 609, 613

(D.C. Cir. 1981) (“The public has in the past been excluded, temporarily or permanently, from

court proceedings or the records of court proceedings . . . to protect trade secrets . . . .”)

However, the closure of a court proceeding to hear such information can only be based on a

careful balancing of the information and the interests involved, to determine whether the asserted

competitive harm outweighs the public’s right to attend court proceedings. Siedle, 147 F.3d at

10. The record does not reflect that any such balancing occurred here.

        In a similar vein, courts routinely hold that the mere fact a document is properly

designated “confidential” pursuant to stipulated protective order does not satisfy the “vastly more

demanding standards for sealing off judicial records from public view.” Shane Grp., Inc. v. Blue

Cross Blue Shield of Michigan, 825 F.3d 299, 307 (6th Cir. 2016) (“that a mere protective order

restricts access to discovery materials is not reason enough . . . to seal from public view materials

that the parties have chosen to place in the court record.”); Bradford & Bigelow, Inc. v.

Richardson, 109 F. Supp. 3d 445, 449 (D. Mass. 2015) (rejecting blanket request to seal

summary judgment filings containing confidential business information based on confidentiality




                                                   5
        Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 6 of 11




stipulation, without establishing an “overriding interest in sealing” and ensuring “that any sealing

is narrowly tailored to shield as little from public view as possible.”). Rather, as with all

questions under the common law standard, the Court must “weigh the presumptively paramount

right of the public to know against the competing private interests at stake,” and seal only the

information that meets the standard of “compelling reasons.” Standard Fin. Mgt., 830 F.2d at

410. Such balancing must take place “in light of the relevant facts and circumstances of the

particular case,” Nixon, 435 U.S. at 599, and the burden of persuasion rests with “those seeking

to keep the datum hidden from view,” not with the party seeking access. Standard Fin. Mgt.

Corp., 830 F.2d at 411.

        Here, the record does not reflect that any party requested that this particular portion of

Stoddard’s testimony be closed to the public, nor does it contain evidence that public release of

that testimony would harm ABC’s competitive standing. Nor is it obvious that Stoddard’s

general testimony about the “broad range of things” ABC “could possibly do in terms of

designing products” is necessarily so sensitive that would harm ABC’s competitive standing if

released. (Ex. 1, Tr. at 112). Absent such a showing as to the information relayed in the closed

portion of the hearing, the transcript of it should be unsealed.

III.    THE PUBLIC HAS A FIRST AMENDMENT RIGHT OF ACCESS TO THE
        SEALED PORTION OF THE TRANSCRIPT.

        In addition to the common-law right of access discussed above, every federal Court of

Appeal to decide the question has held that there is a First Amendment right of access to civil

court records and proceedings.2 In re Guantanamo Bay Detainee Litig., 624 F. Supp. 2d 27, 36


2
  The First Circuit has not yet decided whether the First Amendment right of access applies to civil
proceedings, as it does to criminal matters. Globe Newspaper Co. v. Pokaski, 868 F.2d 497, 502 (1st Cir.
1989) (“This circuit, along with other circuits, has established a First Amendment right of access to
records submitted in connection with criminal proceedings.”); Anderson v. Cryovac, Inc., 805 F.2d 1, 11-
12 (1st Cir. 1986) (applying “experience” and “logic” test to discovery pleadings in civil case without


                                                   6
        Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 7 of 11




(D.D.C. 2009) (noting that the courts have “uniformly held that the public has a First

Amendment right of access to civil proceedings and records”), and collecting cases; Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006) (holding summary judgment

papers subject to the “qualified First Amendment right to attend judicial proceedings and to

access certain judicial documents.”); Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1070 (3d

Cir. 1984) (“[W]e hold that the First Amendment embraces a right of access to civil trials to

ensure that [the] constitutionally protected discussion of governmental affairs is an informed

one.”), internal citations and quotations omitted.

        “The distinction between the rights of access afforded by the common law and the First

Amendment is significant, because the common law does not afford as much substantive

protection to the interests of the press and the public as does the First Amendment.” Doe v. Pub.

Citizen, 749 F.3d 246, 265–66 (4th Cir. 2014), quoting In re United States for an Order Pursuant

to 18 U.S.C. Section 2703, 707 F.3d 283, 290 (4th Cir. 2013); In re Providence Journal Co., Inc.,

293 F.3d 1, 11 (1st Cir. 2002) (noting that the “First Amendment standard [is] even more

stringent than the common-law standard.”). Where a First Amendment right of access applies, it

may be overcome only if the Court makes “specific, on the record findings . . . demonstrating

that ‘closure is essential to preserve higher values and is narrowly tailored to serve that interest.’”

Press-Enterprise Co. v. Superior Court of California for Riverside County, 478 U.S. 1, 13-14

(1986) (“Press-Enterprise II”), quoting Press-Enterprise Co. v. Superior Court of California,

Riverside County, 464 U.S. 501, 510 (1984) (“Press-Enterprise I”).




deciding whether a First Amendment right to civil documents applies); Standard Fin. Mgt. Co., Inc., 830
F.2d at 408 n. 3 (reserving question of whether First Amendment right of access applies to civil
documents). Of course, if the Court releases the transcript under the common law access right, it need not
decide whether the First Amendment right of access attaches here.


                                                    7
       Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 8 of 11




       To determine whether the First Amendment right applies to a particular judicial

proceeding, the courts employ a two-part test that considers: (1) “experience,” whether the

proceeding has historically been open to the press and the public, and (2) “logic,” whether

“public access plays a significant positive role in the functioning of the particular process in

question.” Press-Enterprise II, 478 U.S. at 8. Evidentiary hearings on motions for temporary

restraining orders plainly meet both prongs of the test. See Publicker Indus., Inc., 733 F.2d at

1072 (closure of preliminary injunction hearing and sealing of transcript reversed based on

common law and First Amendment rights of access).

       As to the “experience” prong, evidentiary hearings on motions for temporary restraining

orders and other forms of injunctive relief plainly “have historically been open to the press and

general public.” Press-Enterprise II, 478 U.S. at 8. Moreover, where a common law right of

access exists, the courts have tended to conclude that there is a history of openness that satisfies

the “experience” prong of the First Amendment test, because the common law right “is firmly

rooted in our nation’s history.” Lugosch, 435 F.3d at 119.

       The “logic” prong is easily met here as well, because temporary restraining orders have a

direct bearing on the substantive legal rights of the parties. Indeed, in many “non-compete”

cases like this one, the allowance or denial of a TRO is the key event in the case. Lee Gesmer,

Joseph Laferrera, “Employee Noncompetition Agreements,” § 31.6.6(c), Massachusetts

Employment Law, Massachusetts Continuing Legal Education, Inc. (2017) (“[I]t is often the

awarding of a TRO or preliminary injunction (or the court’s decision to decline to grant such

relief) that prompts rapid resolution of a noncompete dispute.”) Therefore, as with other trial-

type proceedings, openness of TRO hearings tends to promote public confidence in the judicial

system:




                                                  8
       Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 9 of 11




       The value of openness lies in the fact that people not actually attending trials can
       have confidence that standards of fairness are being observed; the sure knowledge
       that anyone is free to attend gives assurance that established procedures are being
       followed and that deviations will become known. Openness thus enhances both
       the basic fairness of the . . . trial and the appearance of fairness so essential to
       public confidence in the system.

Press-Enterprise I, 464 U.S. at 508.

       Any party that seeks to maintain the transcript of Stoddard’s testimony under seal must

shoulder a heavier burden under the First Amendment than is imposed by the common law: it

must demonstrate that sealing is “necessary to preserve higher values” and that the sealing order

“is narrowly tailored to achieve that aim.” Lugosch, 435 F.3d at 124, 126. If the Court is to

maintain sealing, it must “identify and balance the competing interests involved, and weigh

reasonable alternatives to sealing, making findings where necessary.” In re Providence Journal,

293 F.3d at 13. Those findings must be “specific,” because “the First Amendment right of public

access is too precious to be foreclosed by conclusory assertions or unsupported speculation.” Id.

For the reasons discussed above with regard to the common law standard, such findings are

unlikely to be made here.

IV.    THE COURT SHOULD UNSEAL THE TRANSCRIPT PROMPTLY.

       In Globe Newspaper Co. v. Pokaski, 868 F.2d 497, 507 (1st Cir. 1989), the First Circuit

held that sealing of court records “delays access to news, and delay burdens the First

Amendment.” Id. Indeed, “even a one to two day delay impermissibly burdens the First

Amendment.” Id; see also Soto v. Romero–Barcelo (In re San Juan Star Co.), 662 F.2d 108, 113

(1st Cir.1981) (“The interest asserted is that of covering effectively an ongoing judicial

proceeding of significant hard news interest. Time is of the essence to such coverage in an

almost singular fashion.”). “In light of the values which the presumption of access endeavors to

promote, a necessary corollary to the presumption is that once found to be appropriate, access



                                                 9
       Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 10 of 11




should be immediate and contemporaneous.” Grove Fresh Distributors, Inc. v. Everfresh Juice

Co., 24 F.3d 893, 897 (7th Cir. 1994) (internal citations omitted). “The newsworthiness of a

particular story is often fleeting. To delay or postpone disclosure undermines the benefit of

public scrutiny and may have the same result as complete suppression.” Id., citing Chicago

Council of Lawyers v. Bauer, 522 F.2d 242, 250 (7th Cir.1975), cert. denied, 427 U.S. 912

(1976) (it is “only when the litigation is pending and current news that the public’s attention can

be commanded.”). Accordingly, the Court should rule promptly on Intervenors’ request, and

vindicate the public’s right of contemporaneous and immediate access to the information

conveyed at the hearing.3




3
  The courtroom closure has, of course, irretrievably deprived the public of “some information,
concerning demeanor, non-verbal responses, and the like,” which cannot be observed from the transcript
alone. ABC, Inc. v. Stewart, 360 F.3d 90, 99–100 (2d Cir. 2004); Publicker Indus., Inc., 733 F.2d at 1072
(“[T]he availability of a trial transcript is no substitute for a public presence at the trial itself. As any
experienced appellate judge can attest, the cold record is a very imperfect reproduction of events that
transpire in the courtroom.”) (internal quotation marks omitted). This circumstance renders it appropriate
to expedite consideration of Intervenors’ request to unseal the transcript.


                                                     10
       Case 1:19-cv-10101-MLW Document 65 Filed 02/08/19 Page 11 of 11




                                          CONCLUSION

       For the foregoing reasons, Intervenors Dow Jones & Company, Inc. and Boston Globe

Media Partners, LLC, respectfully request that they be permitted to intervene in this action to

assert the public right of access to the sealed portion of the transcript of the January 31, 2019

hearing, and that the transcript of that hearing be unsealed.

                                               Respectfully Submitted,

                                               DOW JONES & COMPANY, INC. and
                                               BOSTON GLOBE MEDIA PARTNERS, LLC,

                                               By their Attorneys,

                                               /s/ Jeffrey J. Pyle
                                               Robert A. Bertsche (BBO #554333)
                                               Jeffrey J. Pyle (BBO #647438)
                                               PRINCE LOBEL TYE LLP
                                               One International Place, Suite 3700
                                               Boston, MA 02110
                                               (617) 456-8000 (tel.)
                                               (617) 456-8100 (fax)
                                               jpyle@PrinceLobel.com



                                  CERTIFICATE OF SERVICE

        I, Jeffrey J. Pyle, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(“NEF”) and paper copies will be sent to those indicated as non-registered participants on
February 8, 2019.
                                                         /s/ Jeffrey J. Pyle
                                                         Jeffrey J. Pyle




                                                 11
